United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Altoona, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-85
Issued: April 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 10, 2006 appellant, through counsel, filed a timely appeal from a
September 27, 2006 merit decision of the Office of Workers’ Compensation Programs, which
granted a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the schedule award decision.
ISSUE
The issue is whether appellant has established he has more than a 31 percent impairment
of the right upper extremity, for which he received a schedule award.
FACTUAL HISTORY
On May 4, 2004 appellant, then a 54-year-old carrier technician, filed a traumatic injury
claim alleging that on that date he injured his right shoulder while lifting flats. The Office
accepted the claim for unspecified disorders of the right shoulder bursae and tendons. The
Office authorized right shoulder reconstruction, which was performed on March 22, 2005.
Appellant filed a claim for a schedule award on July 19, 2005 and April 11, 2006.

By decision dated June 6, 2006, the Office denied appellant’s claim on the grounds that
the medical evidence did not establish that he had any permanent impairment causally related to
his accepted right shoulder condition.
In a report dated September 5, 2006, Dr. Michael J. Platto, a Board-certified physiatrist,
provided findings on physical examination. He found a 3 percent impairment for abduction of
111 degrees and a 2 percent impairment for adduction 111 degrees according to Figure 16-43,
page 477; a 7 percent impairment for flexion of 82 degrees, a 0 percent impairment for extension
of 67 degrees using Figure 16-40, page 476; and 2 percent impairment for 64 degrees internal
rotation and 0 percent for 82 degrees external rotation using Figure 16-46, page 479. Dr. Platto
added these loss of range of motion impairments to find a total 14 percent impairment for the
right upper extremity. He opined that appellant had an additional 241 percent impairment of the
right upper extremity for right shoulder arthroplasty implant according to Table 16-27, page
506.2 Dr. Platto then used the Combined Values Chart to determine that a 14 percent impairment
for loss of motion and a 24 percent impairment for right shoulder implant arthroplasty resulted in
a 34 percent impairment of the right upper extremity.3
On September 21, 2006 the Office referred the medical record to an Office medical
adviser for review. In a September 21, 2006 report, the Office medical adviser reviewed the
medical record and opined that appellant had reached maximum medical improvement as of
September 5, 2006. Referring to the fifth edition of the A.M.A., Guides, the Office medical
adviser found a seven percent impairment of the left shoulder for diminished flexion according to
Figure 16-40, page 476, three percent impairment for limited abduction according to Figure
16-43, page 477, a two percent impairment for limited adduction according to Figure 16-43, page
477 and a two percent impairment for diminished internal rotation according to Figure 16-46,
page 479. The medical adviser added these impairments to total 14 percent upper extremity
impairment for loss of motion. He opined that appellant had an additional 20 percent impairment
of the right upper extremity for a hemiarthroplasty implant according to Table 16-27, page 506.
The medical adviser then used the Combined Values Chart to determine that a 14 percent
impairment for loss of motion and 20 percent impairment for hemiarthroplasty implant resulted
in a 31 percent impairment of the right upper extremity.
By decision dated September 27, 2006, the Office granted appellant a schedule award the
period September 5, 2006 to July 13, 2008 based on a 31 percent impairment of the right upper
extremity.

1

Dr. Platto included an additional 20 percent impairment in his report. However, this appears to be a
typographical error as Dr. Platto used 24 percent when using the Combined Values Chart.
2

Table 16-27, page 506 of the fifth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides) is entitled Impairment of the Upper Extremity After Arthroplasty of
Specific Bones or Joints. According to Table 16-27, total implant arthroplasty of the shoulder equals a 24 percent
impairment of the upper extremity.
3

The Board notes combining 24 and 14 pursuant to the Combined Values Chart results in a 35 percent
impairment of the right upper extremity.

2

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act4 and its
implementing federal regulation,5 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the A.M.A., Guides (5th ed. 2001) as the uniform standard
applicable to all claimants.6 Effective February 1, 2001, the fifth edition of the A.M.A., Guides
is used to calculate schedule awards.7
ANALYSIS
The Office accepted that, on June 13, 1998, appellant sustained injury to the right
shoulder bursae and tendons requiring right shoulder reconstruction surgery.
The Office found that appellant had a 31 percent impairment of the right upper extremity
based on the Office medical adviser’s September 21, 2006 report. Both Dr. Platto and the Office
medical adviser found a 14 percent impairment for loss of motion in the right upper extremity
using 3 percent impairment for loss of abduction and a 2 percent impairment for loss of
adduction according to Figure 16-43, page 477, a 7 percent impairment for loss of flexion using
Figure 16-40, page 476 and 2 percent impairment for internal rotation loss using Figure 16-46,
page 479. They both added these impairments to equal 14 percent impairment for the right upper
extremity. Regarding the use of Table 16-27 for right shoulder arthroplasty implant, Dr. Platto
and the Office medical adviser agreed that appellant had 20 percent impairment. However, in
using the Combined Values Chart to determine appellant’s total impairment, Dr. Platto used a 24
percent impairment for right shoulder implant arthroplasty, the maximum allowable at Table 1627. This totals a 35 percent impairment of the right upper extremity when combining the 14
percent impairment for loss of motion with the 24 percent for right shoulder implant arthroplasty.
The Office medical adviser used the Combined Values Chart to determine that 14 percent
impairment for loss of motion and 20 percent impairment for arthroplasty implant resulted in a
31 percent impairment of the right upper extremity.
Both Dr. Platto and the Office medical adviser concluded that appellant had a 14 percent
impairment of the right upper extremity based upon range of motion loss. However, the Office
medical adviser rated appellant at 20 percent impairment for his March 22, 2005 arthroplasty in
accordance with Table 16-27 of the A.M.A., Guides fifth edition, without explanation as to why
he reduced the percentage of impairment allowed by the attending physician. In this regard,
Dr. Platto had assigned a 24 percent impairment for arthroplasty in calculating appellant’s right
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404

6

Id. at § 10.404(a).

7

Id. See Thomas P. Lavin, 57 ECAB ___ (Docket No. 05-1229, issued February 3, 2006); Jesse Mendoza,
54 ECAB 802 (2003).

3

upper extremity impairment. The Board notes that Table 16-27 provides a 30 percent
impairment for “Total Shoulder Resection Arthroplasty and a 24 percent impairment for “Total
Shoulder Implant Arthroplasty. The record is unclear whether the 20 percent impairment
awarded by the Office medical adviser is a typographical error or a miscalculation on his part.
Moreover, as Table 16-27 defines “resection” as a surgical replacement, it is possible the Office
medical adviser might have intended a 30 percent impairment for the arthroplasty. As it is
unclear how the Office medical adviser’s report arrived at the 20 percent impairment rating, the
case must be remanded for the Office medical adviser to explain his impairment rating for
appellant’s right hemiarthroplasty implant. Following this and such necessary further
development, the Office shall issue a de novo decision regarding the percentage of impairment of
appellant’s right upper extremity.
CONCLUSION
The Board finds that this case is not in posture for decision. Further development of the
medical evidence is warranted.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 27, 2006 is set aside and the case is remanded for
further proceedings consistent with the above opinion.
Issued: April 5, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

